Citation Nr: 1456613	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate higher than 60 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 2008 to July 2009, with a tour in the Republic of Iraq from August 2008 to May 2009.  There were also other various periods of inactive and/or active duty for training (ACDUTRA/INACDUTRA) beginning in July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted educational benefits of 60 percent of maximum amount payable under 38 U.S.C.A. Chapter 33.  The Veteran timely appealed that issue.

This case was initially before the Board in June 2014, when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its previous remand, the Board requested that the documentation of all periods of service be obtained.  It appears to the Board that that request has been complied with.  

The Board then requested that the Department of Defense (DOD) be contacted in order to confirm whether the Veteran's periods of service after September 11, 2001, and particularly the period "Active Duty for Special Work" (ADSW) from August 27, 2007 through June 4, 2008, may in fact entitle the Veteran to additional educational assistance.  

As noted previously, according to the VA's Adjudication Procedure Manual, duties performed under ADSW may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be for less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  If the duty is for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  Further, DOD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note.

After review of the claims file, particularly the development completed since the previous Board remand, the Board is unable to tell whether the AOJ contacted DOD as instructed in order to confirm the type of duties performed during any period of service since September 11, 2001, particularly the August 27, 2007 through June 4, 2008 period of ADSW service, qualifies as active duty service for purposes of calculation of the Post-9/11 GI Bill education benefits.  

Incidentally, the Board does note that March 21, 2008 orders appear to show that the period of April 1, 2008 through June 4, 2008, was for active duty for training purposes, whereas October 2007 orders for the period of October 20, 2007 through January 28, 2008 was for ADSW for the purpose of GSAB Pre-Deployment, which appears to the Board to be a designation for General Support Aviation Battalion and indicative of participation of support duties during that period of time and would therefore be able to be counted under the applicable VA regulations.  

Accordingly, the Board finds that a remand is necessary in order for such ordered development to be completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the DOD to determine whether the Veteran had any periods of service for the period of September 11, 2001 through June 4, 2008 that qualified as active duty service either (a) under 32 U.S.C. § 502(f); or (b) as full-time service in the National Guard of a State for purposes of organizing, administrating, recruiting, instructing, or training the National Guard.  The DOD should specifically consider the Veteran's National Guard orders showing ADSW under Title 32, as well as her contentions that her service from August 27, 2007 to June 4, 2008, constituted active duty to qualify as creditable service for purposes of the Post-9/11 GI Bill program.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to a benefits payment rate higher than 60 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

